Exhibit 99.1 ABN 82 Level 18, 101 Collins Street Victoria 3000 Australia Telephone: + 61 7 3273 9133 Facsimile: + 61 7 3375 1168 www.progen-pharma.com Results of 201 5 Annual General Meeting Melbourne , Australia, 7 December 2015 . Progen Pharmaceuticals Ltd (ASX: PGL, OTC: PGLA) today releases the results of the 2015 Annual General Meeting. In accordance with Listing Rule 3.13.2 and section 251AA of the Corporations Act 2001, the Company advises that the resolutions detailed in the Notice of Meeting were determined as follows: Resolution details Instructions given to validly appointed proxies (as at proxy close) Number of votes cast on the poll (where applicable) Resolution Result Resolution Resolution Type For Against Proxy's Discretion Abstain For Against Abstain * Carried / Not Carried 1 Directors' Remuneration Ordinary Carried on a show of hands Carried Report 99.17% 0.58% 0.25% 2 Re-election of Director - Ordinary Carried on a show of hands Carried Mr Indrajit Arulampalam 99.55% 0.20% 0.25% 3 Election of Director - Ordinary The resolution was withdrawn N/A Dr Christopher Harvey 99.63% 0.12% 0.25% * Votes cast by a person who abstains on an item are not counted in calculating the required majority on a poll. ENDS About Progen Pharmaceuticals Ltd Progen Pharmaceuticals Limited is a biotechnology company committed to the discovery, development and commercialization of small molecule pharmaceuticals primarily for the treatment of cancer. Progen has built a focus and strength in anti-cancer drug discovery and development. www.progen-pharma.com For more information : Blair Lucas Company Secretary +61 7 3273 9133 +61 This release contains forward-looking statements that are based on current management expectations. These statements may differ materially from actual future events or results due to certain risks and uncertainties, including without limitation, risks associated with drug development and manufacture, risks inherent in the extensive regulatory approval process mandated by, amongst others, the United States Food and Drug Administration and the Australian Therapeutic Goods Administration, delays in obtaining the necessary approvals for clinical testing, patient recruitment, delays in the conduct of clinical trials, market acceptance of PI-88, PG545, and other drugs, future capital needs, general economic conditions, and other risks and uncertainties detailed from time to time in the Company’s filings with the Australian Securities Exchange and the United States Securities and Exchange Commission. Moreover, there can be no assurance that others will not independently develop similar products or processes or design around patents owned or licensed by the Company, or that patents owned or licensed by the Company will provide meaningful protection or competitive advantages. - 2 -
